EXHIBIT 10.1
 
FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
 
This FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Fifth Amendment”)
is entered into as of December 3, 2014, to be effective for all purposes as of
the Fifth Amendment Effective Date (as defined below), by and among the
following:  (i) WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”),
(ii) SOUTHERN FRAC, LLC, a Texas limited liability company (the “Borrower”),
(iii) GENERAL FINANCE CORPORATION, a Delaware corporation (“GFN”), and (iv) GFN
MANUFACTURING CORPORATION, a Delaware corporation (“GFN Mfg” and, together with
GFN, the “Guarantors”) (the Borrower and the Guarantors shall be collectively
referred to herein as the “Loan Parties”).
 
Recitals
 
Reference is made to the following:
 
 
A.
Lender, Borrower and Guarantors have entered into that certain Credit and
Security Agreement, dated as of October 1, 2012, as amended by the
following:  (1) that certain First Amendment to Credit and Security Agreement,
dated as of February 22, 2013, (2) that certain Second Amendment to Credit and
Security Agreement, dated as of June 26, 2013, (3) that certain Fifth Amendment
to Credit and Security Agreement, dated as of September 5, 2013, and (4) that
certain Fourth Amendment to Credit and Security Agreement, dated as of June 10,
2014 (as so amended, the “Credit Agreement”).

 
 
B.
Borrower has notified Lender (i) that GFN has created a new Subsidiary--GFN
Realty Company, a Delaware limited liability company (“GFN Realty”), and (ii)
GFN Realty shall acquire on or about the Fifth Amendment Effective Date all of
GFN Mfg’s right, title and interest in the Borrower’s New Facility located at
1805 Howard Road, Waxahachie, Texas.

 
 
C.
Borrower desires to amend the Credit Agreement, including the schedules and
exhibits thereto, and take such further actions as are necessary to (1) reflect
the formation of GFN Realty,  (2) provide for the conveyance of the New Facility
to GFN Realty, and (3) assure the eligibility of Inventory situated at the New
Facility from and after the transfer thereof to GFN Realty.

 
 
D.
Subject to the terms, conditions and limitations set forth herein, Lender is
willing to accommodate Borrower’s and Guarantors’ requests.

 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Lender and the Loan Parties, intending to be legally bound, agree to the
accuracy and completeness of the above Recitals, and further agree as follows:
 
1.           DEFINITIONS.  All capitalized terms used but not otherwise defined
in this Fifth Amendment shall have the meanings ascribed to them in the Credit
Agreement.
 
2.           AMENDMENTS TO CREDIT AGREEMENT.
 
a.           As of the Fifth Amendment Effective Date, the definition of “New
Facility” set forth in Schedule 1.1 to the Credit Agreement is hereby amended
and restated to read in its entirety, as follows:


 
Fifth Amendment to Credit and Security Agreement -- Page 1
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
 
“‘New Facility’ means (i) the real property owned by GFN Realty Company, a
Delaware limited liability company (hereinafter “GFN Realty”) located at 1805
Howard Road, Waxahachie, Texas consisting of approximately 7.448 acres, (ii) the
real property leased by Borrower located at 1801 Howard Road, Waxahachie, Texas
consisting of approximately 3.7 acres, and (iii) the real property leased by
Borrower located at 1803 Howard Road, Waxahachie, Texas consisting of
approximately 3.7 acres.”



b.           As of the Fifth Amendment Effective Date, Section 7.12(g) is hereby
amended and restated to read in its entirety as follows:


“(g)          the payment of lease payments to GFN Realty (as defined in the
definition of New Facility) in an amount equivalent to amounts owing to any
third-party financing source that has advanced money to GFN Mfg. to enter into a
Permitted Real Property Acquisition and which debt was assumed by GFN Realty in
connection with the transfer of the New Facility to GFN Realty, to the extent
such third-party financing source shall have delivered to Borrower and Lender
such subordination, non-disturbance and attornment agreements as Lender may
require.”


c.           As of the Fifth Amendment Effective Date, each of (i) Schedules
5.1(c), 5.17, 5.19, 5.26(a), and 5.29 to the Information Certificate are hereby
amended and restated and shall be replaced, respectively, with Revised Schedules
5.1(c), 5.17, 5.19, 5.26(a), and 5.29 to the Information Certificate, and (ii)
Schedule R-1 to the Credit Agreement is hereby replaced with Revised Schedule
R-1, in each case, in the forms attached hereto and incorporated herein.


3.           CONDITIONS PRECEDENT TO EFFECTIVENESS OF FIFTH AMENDMENT.  The
effectiveness of this Fifth Amendment is subject to the full satisfaction of the
following conditions precedent on or before 5:00 pm CST, December 3, 2014,
unless specifically waived or extended in writing by Lender:


3.1.           Lender shall have received this Fifth Amendment, duly executed by
Borrower and each Guarantor, and Lender shall have duly executed the same.
 
3.2.           Lender shall be satisfied with all corporate proceedings taken in
connection with the transactions contemplated by this Fifth Amendment and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Lender and its legal counsel.
 
3.3.           The representations and warranties contained herein and in the
Credit Agreement and the other Loan Documents shall be true and correct on and
as of the Fifth Amendment Effective Date and the date on which all conditions
precedent hereunder are satisfied, except to the extent that any such
representations or warranties relate to an earlier specific date or dates.
 
3.4.           No Default or Event of Default under the Credit Agreement or the
other Loan Documents shall have occurred and be continuing, unless such Default
or Event of Default has been specifically waived in writing by Lender.
 
3.5.           Lender shall have received each of the following in form and
substance acceptable to Lender in its sole discretion and dated as of November
4, 2014 (the “Fifth Amendment Effective Date”):  (a) a Mortgagee’s Disclaimer
and Consent, duly executed and notarized on behalf of Citizens National Bank of
Texas (the “Real Estate Lender”) with respect to the New Facility financed by
such institution;  (b) a Landlord’s Disclaimer and Consent, duly executed and
notarized on behalf of GFN Realty with respect to the New Facility acquired by
such Person;  and (c) a Subordination Agreement with the Real Estate Lender.
 
 
Fifth Amendment to Credit and Security Agreement -- Page 2
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
4.           ACKNOWLEDGEMENT OF GUARANTORS.
 
4.1.           GFN Reaffirmation.  GFN hereby acknowledges and agrees that the
Credit Agreement, the GFN Guaranty, and the GFN Subordination Agreement are in
full force and effect and continue to be the valid, legal and binding obligation
of GFN to the extent GFN is a party thereto, and (b) he obligations arising
thereunder are without offset or reduction.  GFN hereby (x) consents to the
terms of this Fifth Amendment and agrees that nothing herein shall impair in any
way its obligations under the Credit Agreement, the GFN Guaranty, or the GFN
Subordination Agreement and (y) reaffirms each of its representations,
warranties, covenants, guarantees and other agreements set forth in the Credit
Agreement, the GFN Guaranty, and the GFN Subordination Agreement.
 
4.2.           GFN Mfg Reaffirmation.  GFN Mfg hereby acknowledges and agrees
that (a) the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg Security
Agreement, and the GFN Mfg. Subordination Agreement are in full force and effect
and continue to be the valid, legal and binding obligation of GFN Mfg to the
extent GFN Mfg is a party thereto, and (b) the obligations arising thereunder
are without offset or reduction.  GFN Mfg hereby (x) consents to the terms of
this Fifth Amendment and agrees that nothing herein shall impair in any way its
obligations under the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, or the GFN Mfg. Subordination Agreement and (y) reaffirms
each of its representations, warranties, covenants, guarantees and other
agreements set forth in the Credit Agreement, the GFN Mfg Guaranty, the GFN Mfg
Security Agreement, and the GFN Mfg. Subordination Agreement.
 
5.           ADDITIONAL COVENANTS; RATIFICATIONS; REPRESENTATIONS AND
WARRANTIES.
 
5.1.           The terms and provisions set forth in this Fifth Amendment shall
supersede all inconsistent terms and provisions set forth in the Credit
Agreement and, except as expressly set forth in this Fifth Amendment, the terms
and provisions of the Credit Agreement are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Credit
Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms, and this Fifth Amendment constitutes a Loan Document
for all purposes.
 
5.2.           Each of the Loan Parties hereby represents and warrants to Lender
as to itself:
 
(a)           the execution, delivery and performance of this Fifth Amendment
and any and all other agreements executed and/or delivered in connection
herewith or therewith have been authorized by all requisite action on the part
of such Loan Party and its directors and shareholders, and will not violate the
Governing Documents of such Loan Party;
 
(b)           the representations and warranties contained in this Fifth
Amendment and the Credit Agreement are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that breaches
thereof are specifically waived by this Fifth Amendment;
 
(c)           no Default or Event of Default has occurred and is continuing;
 
(d)           such Loan Party is in full compliance with all covenants and
agreements contained in the Credit Agreement (and the Loan Documents);
 
 
Fifth Amendment to Credit and Security Agreement -- Page 3
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
(e)           the consummation of this Fifth Amendment will not (i) violate any
provision of the organizational documents or governing instruments; (ii) violate
any judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, such Loan
Party; or (iii) constitute a violation by such Loan Party of any law or
regulation of any jurisdiction applicable to such Loan Party;
 
(f)           this Fifth Amendment was reviewed by such Loan Party, which
acknowledges and agrees that such Loan Party (i) understands fully the terms of
this Fifth Amendment and the consequences of the issuance hereof, (ii) has been
afforded an opportunity to have this Fifth Amendment reviewed by, and to discuss
this Fifth Amendment with, such attorneys and other Persons as Borrower may
wish, and (iii) has entered into this Fifth Amendment of its own free will and
accord and without threat or duress; and
 
(g)           this Fifth Amendment and all information furnished to Lender is
made and furnished in good faith, for value and valuable consideration; and this
Fifth Amendment has not been made or induced by any fraud, duress or undue
influence exercised by Lender or any other Person.
 
6.           MISCELLANEOUS.
 
6.1.           Misrepresentation.  Borrower shall indemnify and hold Lender (and
each of its officers, agents, employees, affiliates, and representatives)
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees) incurred by Lender as a direct or indirect result of (a) any
breach of any representation or warranty contained in this Fifth Amendment, or
(b) any breach or default under any of the covenants or agreements contained in
this Fifth Amendment.
 
6.2.           Covenants and Agreements.  Borrower hereby agrees and
acknowledges that it is, well and truly indebted to Lender pursuant to the terms
of the Loan Documents and hereby agrees to observe, comply with and perform all
of the obligations, terms and conditions under or in connection with the Loan
Documents.
 
6.3.           Ratification of Liens and Security Interests.  Each of the Loan
Parties hereby acknowledges and agrees that the liens and security interests of
Lender, as more fully described in Credit Agreement and the other Loan
Documents, are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by Lender in writing and as otherwise permitted under the Credit
Agreement.
 
6.4.           No Waiver.  Each of the Loan Parties agrees that nothing
contained in this Fifth Amendment shall affect or impair the validity or
priority of the liens and security interests under any of the Loan
Documents.  Lender further reserves all of its rights under Loan Documents,
except as expressly modified herein.
 
6.5.           Survival of Representations and Warranties.  Except as provided
otherwise in this Fifth Amendment, all representations and warranties made in
the Credit Agreement and the other Loan Documents including, without limitation,
any document furnished in connection with this Fifth Amendment, shall survive
the execution and delivery of this Fifth Amendment, and no investigation by
Lender or any closing shall affect the representations and warranties or the
right of Lender to rely upon them.
 
6.6.           Reference to Credit Agreement.  Each of the Loan Documents and
the Credit Agreement and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.


 
Fifth Amendment to Credit and Security Agreement -- Page 4
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
6.7.           Expenses of Lender.  Borrower agrees to pay on demand all costs
and expenses incurred by Lender in connection with the preparation, negotiation
and execution of this Fifth Amendment and any other agreements executed pursuant
hereto, including, without limitation, the reasonable costs and fees of Lender’s
legal counsel.  Borrower acknowledges that Lender may debit Borrower’s account
to pay such costs and expenses without further consent of, or notice, to
Borrower.  Further, Borrower acknowledges that, at the execution and delivery of
this Fifth Amendment, Lender may debit Borrower’s account to pay costs and
expenses, including Lender’s attorneys’ fees, incurred at such time.
 
6.8.           Severability.  Any provision of this Fifth Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Fifth Amendment, and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.
 
6.9.           Successors and Assigns.  This Fifth Amendment will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.
 
6.10.           Headings.  The headings of the sections and subsections of this
Fifth Amendment are inserted for convenience only and do not constitute a part
of this Fifth Amendment.
 
6.11.           Counterparts.  This Fifth Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument.  However, no party shall be required to exhibit or prove all
counterparts of the original agreement to make proof of same, rather each
counterpart shall constitute an enforceable agreement against the party who has
executed the same.
 
6.12.           Facsimile and Electronic Execution. This Fifth Amendment may be
executed and delivered by facsimile or other electronic transmission, and the
production of a facsimile counterpart shall have the same force and effect as
production of an originally executed counterpart for all purposes.
 
6.13.           No Commitment.  Each of the Loan Parties agrees that Lender has
not made any commitment or other agreement regarding further amendment the
Credit Agreement or the other Loan Documents.  Each of the Loan Parties warrants
and represents that none of the Loan Parties has, and none of the Loan Parties
will, rely on any commitment or other agreement on the part of Lender unless
such commitment or agreement is in writing and signed by Lender.
 
6.14.           Survival.  All representations, warranties, covenants and
agreements of the parties made in this Fifth Amendment shall survive the
execution and delivery hereof, until such time as all of the obligations of the
parties hereto shall have lapsed in accordance with their respective terms or
shall have been discharged in full.
 
6.15.           Time of Essence.  The parties to this Fifth Amendment have
agreed specifically with regard to the times for performance set forth in this
Fifth Amendment.  Further, the parties to this Fifth Amendment acknowledge that
the agreements with regard to the times for performance are material to this
Fifth Amendment.  Therefore, the parties agree and acknowledge that time is of
the essence to this Fifth Amendment.
 
6.16.           Agreement Binding on Borrower and Guarantors.  The Loan Parties
agree that this Agreement will be binding on each of the Loan Parties and their
respective successors and assigns; provided, no obligation or right hereunder
shall be assignable by any Loan Party (whether voluntarily, involuntarily or by
operation of law) without the prior, written consent of Lender.
 
 
Fifth Amendment to Credit and Security Agreement -- Page 5
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
6.17.           Law Governing.  THIS FIFTH AMENDMENT SHALL BE DEEMED TO HAVE
BEEN SUBSTANTIALLY NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE
INTERPRETED AND THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE UNITED STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF
TEXAS APPLICABLE TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN,
WITHOUT GIVING EFFECT TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE
THAT COULD REQUIRE THE APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER
JURISDICTION.
 
6.18.           Waiver; Modification.  NO PROVISION OF THIS FIFTH AMENDMENT MAY
BE WAIVED, CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY,
BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE
ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.  NO
DELAY ON THE PART OF LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR
PRIVILEGE HEREUNDER, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR
THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.  ALL RIGHTS AND
REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES, WHICH THE PARTIES HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.
 
6.19.           Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE LOAN PARTIES HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.
 
6.20.           Final Agreement.  THIS FIFTH AMENDMENT AND THE LOAN DOCUMENTS
REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF ON THE DATE THIS FIFTH AMENDMENT IS EXECUTED.  NEITHER THIS FIFTH
AMENDMENT NOR THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
6.21.           Release. BORROWER AND EACH OF THE GUARANTORS HEREBY ACKNOWLEDGE
THAT AS OF THE DATE HEREOF THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THEIR LIABILITY TO REPAY THE
INDEBTEDNESS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
LENDER OR ANY OF ITS AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS OFFICERS, AGENTS, EMPLOYEES, OR ATTORNEYS.  BORROWER AND EACH OF THE
GUARANTORS HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE
LENDER, AND ITS AFFILIATES AND PARTICIPANTS, AND EACH OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
 
 
Fifth Amendment to Credit and Security Agreement -- Page 6
DA-3299682 v5 1286309-00035

--------------------------------------------------------------------------------

 
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS FIFTH AMENDMENT IS EXECUTED, WHICH THEY MAY NOW OR HEREAFTER HAVE
AGAINST LENDER, ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE OBLIGATIONS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS FIFTH AMENDMENT.  BORROWER AND EACH OF THE GUARANTORS HEREBY COVENANT AND
AGREE NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDER, ANY OF ITS AFFILIATES, AND PARTICIPANTS, AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND
LEGAL REPRESENTATIVES ARISING OUT OF OR RELATED TO AGENT’S OR LENDER’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS MADE IN CONNECTION WITH
ADMINISTERING, ENFORCING, MONITORING, COLLECTION OR ATTEMPTING TO COLLECT THE
OBLIGATIONS PRIOR TO THE FIFTH AMENDMENT EFFECTIVE DATE.
 
[Remainder of page intentionally blank; signature pages follow.]
 
 
 
 
 
 

Fifth Amendment to Credit and Security Agreement -- Page 7
DA-3299682 v5 1286309-00035
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantors, and Lender have caused this Fifth
Amendment to be executed and delivered as of the date first written.



 
  BORROWER AND GUARANTORS:
 




         
Southern Frac, LLC
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
GFN Manufacturing Corporation
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
General Finance Corporation
 
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Vice President and General Counsel



 

 
  LENDER:
 



 

         
Wells Fargo Bank, National Association
 
 
 
By:  
/s/ Ron Zeiber
 
Name: 
Ron Zeiber
 
Title
Authorized Signatory





 
 
 

 

[Signature Page to Fifth Amendment to Credit and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 



Revised Schedule 5.1(c)


TO INFORMATION CERTIFICATE




Subsidiaries; Affiliates; Investments


Part 1 - Subsidiaries (More than 50% owned by a Loan Party)


Name
Jurisdiction of
Organization
Percentage Owned
GFN North America Corp.
Delaware
100%
Pac-Van, Inc.
Indiana
100%
PV Acquisition Corp.
Alberta, Canada
100%
GFN Manufacturing Corporation
Delaware
100%
GFN U.S. Australasia Holdings, Inc.
Australia
100%
GFN Realty
Delaware
100%
Royal Wolf Holdings Limited
Australia
50.01%
Royal Wolf Trading Australia Pty Limited
Australia
50.01%
Royalwolf NZ Acquisition Co. Limited
New Zealand
50.01%
Royalwolf Trading New Zealand Limited
New Zealand
50.01%



Part 2 - Affiliates (Less than 50% Owned by  a Loan Party)


Name
Jurisdiction of
Organization
Percentage Owned
None
         



Part 3 - Affiliates (Subject to common ownership with ) a Loan Party


Name
Jurisdiction of
Organization
Parent
Percentage Owned
None
     



Part 4 - Shareholders (If widely held, only holders with more than 10%)


Name
Jurisdiction of
Organization *
Percentage Owned
Please see disclosure delivered in connection with the Credit and Security
Agreement dated October 1, 2012.
         

 

--------------------------------------------------------------------------------

*  If shareholders are individuals, indicate “N/A”

 
 

--------------------------------------------------------------------------------

 

Revised Schedule 5.17


TO INFORMATION CERTIFICATE




Material Contracts


Name of Agreement
Date of Agreement
Parties to Agreement
Date of Expiration / Termination
General Finance Corporation: None
 
     
Lease Agreement
November 4, 2014
GFN Realty, Southern Frac, LLC
[XX]
 
Southern Frac, LLC
Weekly
Superior Steel, Inc. and Southern Frac, LLC
Weekly steel purchases.
 
       



 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

Revised Schedule 5.19


TO INFORMATION CERTIFICATE




Existing Indebtedness*


Part 1 - Direct Debt


Name/Address of Payee
 
Principal Balance
as of August 30, 2013
 
Nature of Debt
Term
Vintage Bank
300 North Highway 77
Waxahachie, Texas 75168
  $ 5,790  
 
 
Automobile loan
 
November 30, 2013
First Financial
PO Box 537
Cleburne, TX 76033-0537
 
  $   16,358  
 
 
 
Automobile loan
 
November 30, 2013



Part 2 - Guarantees


Name/Address of Payee
Principal Balance as of [Date]
Nature of Debt
Term
Citizens National Bank of Texas and guaranteed by GFN Mfg.
[XX]
Property Acquisition
[XX]
 
                       

 

--------------------------------------------------------------------------------

* Do not indicate debt or existing lender to be repaid with proceeds of initial
disbursements of loans under Wells Fargo facility.
 

 
 

--------------------------------------------------------------------------------

 



Revised Schedule 5.26(a)


TO INFORMATION CERTIFICATE




Owned Real Estate




 
General Finance Corporation: None

 
GFN Manufacturing Corporation: None

 
Southern Frac, LLC: None.

 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

Revised Schedule 5.29


TO INFORMATION CERTIFICATE




Locations of Inventory and Equipment






Locations of Inventory, Equipment and Other Assets


Address
Owned/Leased/Third Party*
Name/Address of Lessor or Third Party, as Applicable
General Finance Corporation: None
None.
Not applicable.
 
GFN Manufacturing Corporation: None
None.
Not applicable.
 
Southern Frac, LLC:
1805 Howard Rd.
Waxahachie, Texas 75165
Leased
c/o GFN Realty (same address as Borrower).
Southern Frac, LLC:
1801 Howard Rd.
Waxahachie, Texas 75165
Leased
Howard Road Industrial Park, LLC
P.O. Box 844
Waxahachie, Texas 75168
Southern Frac, LLC:
1803 Howard Rd.
Waxahachie, Texas 75165
Leased
Howard Road Industrial Park, LLC
P.O. Box 844
Waxahachie, Texas 75168




--------------------------------------------------------------------------------

*  Indicate in this column next to applicable address whether the locations is
owned by the Company, leased by the Company or owned and operated by a third
party (e.g., warehouse, processor, consignee, etc.)

 
 

--------------------------------------------------------------------------------

 

Revised Schedule R-1


TO CREDIT AND SECURITY AGREEMENT




Real Property Collateral


 
General Finance Corporation: None

 
GFN Manufacturing Corporation: None   

                Southern Frac, LLC:  None.



